19-08250-rdd         Doc 111   Filed 02/21/20 Entered 02/21/20 18:11:38         Main Document
                                            Pg 1 of 3



Daniel S. Shamah
O’MELVENY & MYERS LLP
Seven Times Square
New York, NY 10036
Telephone: (212) 326-2000
Facsimile: (212) 326-2061
Email: dshamah@omm.com

Attorney for Defendants Thomas J. Tisch and
Benefit Street 2018 LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:


SEARS HOLDINGS CORPORATION, et al.,
                                                        Chapter 11
                        Debtors.
                                                        Case No. 18-23538 (RDD)
                                                        (Jointly Administered)

SEARS HOLDINGS CORPORATION, et al.,
                                                        Adv. Proc. No. 19-08250
                        Plaintiffs,

                v.

EDWARD SCOTT “EDDIE” LAMPERT, et al.,

                        Defendants.



               DECLARATION OF DANIEL S. SHAMAH IN
  SUPPORT OF DEFENDANTS THOMAS J. TISCH’S AND BENEFIT STREET 2018
                    LLC’S MOTION TO DISMISS

         I, Daniel S. Shamah, Esq., declare:

         1.     I am an attorney admitted to practice law in the State of New York and am a

partner of the law firm O’Melveny & Myers LLP, Times Square Tower, Seven Times Square,

New York, New York 10036, counsel for Defendants Thomas J. Tisch and Benefit Street 2018


                                               -1-
19-08250-rdd     Doc 111      Filed 02/21/20 Entered 02/21/20 18:11:38             Main Document
                                           Pg 2 of 3



LLC. I respectfully submit this Declaration in support of Defendants’ Motion to Dismiss, dated

February 21, 2020.

       2.      Attached as Exhibit 1 is a true and correct copy of the First Amendment to Second

Lien Credit Agreement, dated July 7, 2017.

       3.      Attached as Exhibit 2 is a true and correct copy of Amendment No. 9 to Line of

Credit Loan Proposal, dated October 5, 2018.

       4.      Attached as Exhibit 3 is a true and correct copy of the Sixth Amendment to the

Third Amended and Restated Credit Agreement, dated March 21, 2018.

       5.      I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge, information, and belief.




                                                -2-
19-08250-rdd   Doc 111   Filed 02/21/20 Entered 02/21/20 18:11:38      Main Document
                                      Pg 3 of 3



Dated: February 21, 2020                     Respectfully Submitted,
       New York, New York


                                             /s/ Daniel S. Shamah
                                             Daniel S. Shamah
                                             dshamah@omm.com
                                             O’MELVENY & MYERS LLP
                                             Seven Times Square
                                             New York, NY 10036
                                             Telephone: (212) 326-2000
                                             Facsimile: (212) 326-2061

                                              Attorney for Thomas J. Tisch
                                             and Benefit Street 2018 LLC




                                       -3-
